DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.

Response to Amendment
The amendment filed on February 4, 2021 in response to the previous Non-Final Office Action (12/10/2020) is acknowledged and has been entered.
	Claims 1 – 5 and 10 – 14 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 35 USC 112(a) and (b)

Response to Arguments
Applicant submits that Yulong, Sony and Lee fail to disclose or render obvious the features of amended claim 1. 
Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Yulong teaches a first image sensor (main camera) to obtain a first image of an external object (abstract); a second image sensor (secondary camera) to obtain a second image of the external object (see abstract). Yulong also teaches wherein the main camera maintains an existing image capturing mode to capture a scene, when the strength of a photosensitive dot signal acquired by a main camera sensor is smaller than a preset threshold value, and the photosensitive dot signal of a second camera sensor to generate an HDR image. Yulong does not explicitly disclose a display and displaying of images, however, these features are inherent in the device of Yulong. One of the purposes of the invention is to greatly improve the user experience, which implies that the image will be viewed by the user. Thus, a displaying the generated images on a display for the user is inherent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 4, 10 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105812677A (hereinafter Yulong) in view of Lee et al. (US 2015/0163390).
(machine translation relied upon)
Regarding claim 1, Yulong discloses an electronic device comprising: a display (inherent; One of the purposes of the invention is to greatly improve the user experience, which implies that the image will be viewed by the user. Thus, a displaying the generated images on a display for the user is inherent); a first image sensor (main camera) to obtain a first image of an external object (abstract); a second image sensor (secondary camera) to obtain a second image of the external object (see abstract); a processor operationally connected to the display, the first image sensor, and the second image sensor (abstract; ¶40); processor is configured to operate the first image sensor inherent, see above). Yulong also teaches wherein the main camera maintains an existing image capturing mode to capture a scene, when the strength of a photosensitive dot signal acquired by a main camera sensor is smaller than a preset threshold value, and the photosensitive dot signal of a second camera sensor to generate an HDR image. Yulong fails to teach a processor is configured to measure an illuminance of a surrounding environment and determine if the illuminance is higher or lower than a preset threshold value; use the first image sensor to predict the illuminance if the surrounding environment is higher than the preset threshold value; use the second image sensor to predict the illuminance if the surrounding environment is lower than the preset threshold value; and complete the illuminance prediction using at least one of the first image sensor or the second image sensor; configure an exposure of the first image sensor through the completed illuminance prediction; operate the first image sensor based on the exposure configuration; and display a third image from a frame in which the exposure is reflected.
	In the same field of endeavor, Lee teaches measuring ambient luminance (controller 23 may recognize an ambient illuminance based on an illuminance sensing signal and compare the ambient illuminance with the first reference illuminance (¶75)); if ambient illuminance is higher than the reference illuminance using the first camera (the controller 23 may turn off the second camera 22 in operation S409, and inputs a first signal to the first camera 21 in operation S411 (¶76)); if ambient luminance is lower than threshold, using the second camera to gather a signal and send it to the first camera (¶79: in an environment in which an ambient illuminance is lower than the first reference illuminance, for exampling, by night, the controller 23 turns on the second camera 22 in operation S403, and inputs a second signal to the first camera 21 in operation S405); and then generating an image using the signal from either the first or second camera (figs. 4-6; ¶74-96). In light of the teaching of Lee, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Lee’s configuration in Yulong’s system because an artisan of ordinarily skill would recognize that this would result in system capable of imaging with higher quality regardless of the level of ambient illuminance.

Regarding claim 3, Yulong in view of Lee et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the processor is configured to turn off the second image sensor when the illuminance prediction is complete and only operate the first image sensor (Yulong, abstract: main camera maintains existing capturing mode when strength of photosensitive dot signal is smaller than threshold, and photosensitive dot signal of main camera is superimposed with dot signal of second camera to generate HDR image; Lee determining if ambient illuminance is lower than a threshold, and if it is, using the second image sensor for an image, and if it is not, using the first image sensor for an image and turning off the second sensor (fig. 4; ¶75-77)).

Regarding claim 4, Yulong in view of Lee et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the processor is further configured to display the third image as a preview (Yulong, inherent; see rejection of claim 1).
.

Allowable Subject Matter
Claims 2, 5, 11 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698